
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.63


April 10, 2001

Vince, Morris
23 Coleport Landing
Alameda, CA 94502

Dear Vince,

    Following the close of our 2000 business, the development of our 2001 plan
and our recent discussions, it is with pleasure that I confirm our verbal offer
for your continued employment with QRS Corporation. The following summarizes our
offer:

POSITION

    You will have overall corporate responsibility for Senior Vice President,
Support and Operations. You are a member of the Corporate Management Committee
and you may attend Board of Directors meetings as required and at the invitation
of the Board.

REPORTING TO

    John Simon, CEO

LOCATION

    Richmond, CA

MISSION STATEMENT

    As a key executive of QRS, you should ensure continued focus on the
long-term mission of QRS:

•QRS is a leading worldwide provider of collaborative business-to-business
E-commerce solution for the retail industry.

•Through the Tradeweave Retail network, we offer an integrated suite of network
and service platforms that enhance the profitability and efficiency of
relationships between business across the global retail supply chain

•We will exceed customer expectations for service quality

•We will be recognized as an exciting and rewarding place to work by our
employees

•We will provide superior returns to our shareholders

    Finally, as a key executive of QRS, you also have as continuing, significant
responsibility the development and maintenance of QRS' management process and
promotion of and adherence to its core values among its associates

KEY OBJECTIVES

    As a key executive of QRS, your focus in 2001 should be on successfully
addressing the critical issues required for QRS to exceed our financial plan.
Your objectives will be detailed in the 2001 Annual Incentive Compensation Plan.
(See Addendum A)

ANNUAL COMPENSATION

    Your annual compensation will be administered by me and reviewed by the
Compensation Committee of the Board of Directors.

•Your base compensation will be $200,000 per year.

--------------------------------------------------------------------------------

•In addition, your targeted annual incentive compensation will be $100,000 or
50% of your base compensation. For details of your incentive compensation plan,
please refer to Addendum A.

•Therefore, the annual total target compensation (base plus incentive at 100% of
plan) shall be $300,000.

    Your compensation will be reviewed at the first day of the quarter
immediately following the second quarter in which the company is on its
financial plan and budget. (i.e. if the company reaches its correct financial
plan by Q1, your compensation will be reviewed on the first day of Q3)

    Otherwise, your compensation including incentives, will be reviewed in the
first quarter of each year (unless there is a change in objectives, locations,
etc., in which case it will be reviewed at that time), to ensure that it
continues to be equitable, appropriate to the location and provide appropriate
incentives and support to the agreed objectives.

LONG TERM INCENTIVES

    As an officer of QRS, on January 2, 2001, you were entitled to convert your
stock options into restricted QRS stock. If you elected to convert your stock
options into restricted shares, the restricted shares will have the same
provisions as your original stock options with the exception of a different
vesting schedule as outlined in your Restricted Stock Agreement (i.e.
acceleration, change of control protection, etc.). The Board of Directors may
grant you more stock options in the future with the approval of the Compensation
Committee. The details of your current stock option grants and restricted stock
is attached in Addendum B.

BENEFITS

    In addition to the benefits available to all QRS associates as defined in
the Employee Handbook; as a Senior Vice President and Officer you are provided
with additional benefits as follows:

    Disability Insurance—The Company shall purchase and maintain in effect
disability insurance sufficient to provide you with an income equal to 66% of
your base compensation while you are disabled and unable to perform the duties
of your current employment with QRS. You will have the option of continuing this
additional disability insurance coverage at your own expense in the event of the
termination of your employment. This additional insurance benefit is taxable and
will be reported for tax purposes as additional income to you.

    Liability Insurance—The Company shall purchase and maintain in effect
sufficient Officer's liability insurance to provide you with reasonable
coverage, including the provision of legal counsel and/or reimbursement of
appropriate legal fees you pay personally, against all liability claims and
judgments arising from your legal exercise of your duties as an Officer of QRS,
including any actions filed after you cease your duties as an Officer or in the
event of the termination of your employment. The Company shall also provide in
its bylaw as full indemnification for you as a QRS officer to the maximum extent
permissible under Delaware law.

TERMINATION AND SEVERANCE

    This position is for no set period or term and just as you have the right to
resign your position, at any time, for any reason, QRS reserves the right to
terminate your employment, at any time, with or without cause, with or without
notice.

    In the event your employment is terminated without cause, you will become
entitled to twelve (12) months of severance pay equal in the aggregate to your
targeted total annual compensation and benefits at the level in effect at the
time of your termination. Your severance payments will be made in accordance
with the Company's standard payroll practices for current employees and will be
subject to the Company's collection of all applicable withholding taxes.

    For purposes of this agreement, termination "for cause" shall mean a
termination of your employment for any of the following reasons: (1) your
failure to substantially perform the material

--------------------------------------------------------------------------------

duties of your position with the Company after a written demand for substantial
performance is delivered to you by the Company which specifically identifies the
manner in which you have not substantially performed those duties and which
provides a reasonable period for you to cure those deficiencies; (2) a material
breach by you of your obligations under any confidential or proprietary
information agreements with the Company or of any of your fiduciary obligations
as an officer of the Company, (3) your failure to follow in a material respect
the reasonable policies or directives established on an employee-wide basis by
the Company, after written notice to you indicating the policies or directives
with which you are not in material compliance, (4) any willful misconduct on
your part having a material detrimental effect on the Company or (5) any
unauthorized activity on your part which creates a material conflict of interest
between you and the Company after you have been provided with a reasonable
opportunity to refrain from that activity.

    In the event you resign your employment you will be entitled to all salary,
wages and accrued vacation and any other group health benefits due through the
date of your resignation. You will not be entitled to any unpaid annual
incentive compensation. Additionally, any stock options granted or restricted
shares awarded to you that have not vested by the date of your resignation shall
terminate.

CHANGE OF CONTROL BENEFITS

    Should there occur a Corporate Transaction or a Change in Control (as those
terms are defined in the Company's 1993 Stock Option/Stock Issuance Plan) and
either (i) your employment is subsequently terminated without cause or (ii) you
subsequently resign by reason of a material change in your base compensation,
your targeted annual incentive compensation, your annual total target
compensation, or your benefits (for this purpose, 15% will be deemed a material
reduction), a material reduction in your duties or responsibilities, or a change
in your principal place of employment by more than 50 miles, then your QRS stock
options and restricted shares shall immediately vest in full. Also, you will be
entitled to twelve (12) months of severance pay equal in the aggregate to your
targeted total annual compensation and benefits at the level in effect at the
time of your termination or resignation or (if greater) at the level in effect
immediately prior to the Corporate Transaction or Change in Control. Your
severance payments will be made in accordance with the Company's standard
payroll practices for current employees and will be subject to the Company's
collection of all applicable withholding taxes.

    Alternatively, if there is a change of control of the Company (as defined in
the stock option plan) and within 12 months of such change of control, either
(i) your employment is terminated other than for cause, as defined above, or
(ii) there is a material reduction in salary, (for this purpose, 15% will be
deemed a material reduction), or a material reduction in your responsibility and
as a result you choose to resign, you will be paid the base compensation and
benefits for a further 12 months from the time of such reduction and your share
option (s) or restricted stock will vest in full. In addition, should there be a
change in control prior to the full vesting of your share grant (s) or
restricted stock, following which change in control you remain employed by the
successor corporation for a period of 12 months, the unvested shares subject to
that option or restricted stock will accelerate and vest in full 12 months
following the date of the change in control.

EMPLOYMENT AT WILL

    As you may be aware California is an Employment At Will state. This means
that your position is for no set period or term and just as you have the right
to resign your position, at any time, for any reason, QRS reserves the right to
terminate your employment, at any time, with or without cause and with or
without notice. If any contrary representation has been made to you, it is
superseded by this letter. No subsequent agreement contrary to this nor any
amendment to this term can be made unless it is in writing and signed by both
you and the VP, Human Resources.

Sincerely,

/s/ JOHN SIMON   

--------------------------------------------------------------------------------

John Simon, CEO
 

--------------------------------------------------------------------------------

    I accept this ongoing position with QRS Corporation on these terms and
conditions on the terms above and understand and agree that it supersedes any
other agreement, written or oral, I may have with QRS with respect to employment
or compensation by QRS including salary, incentive, options, termination and
severance.

/s/ VINCE MORRIS   

--------------------------------------------------------------------------------

Vince Morris   5/08/01

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.63

